Case 0:19-cv-62344-AHS Document 24 Entered on FLSD Docket 01/08/2020 Page 1 of 2




                            UNITED ST ATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

 In the matter of: Civil Transfers to
 District Judge Raag Singha!


 1. Calderon et al v. SIXT RENT A CAR, LLC et al, Case No. 0: 19-cv-62408-KMW
 2. Fi restone Financial, LLC v. All Stop Vending, LLC , Case No. 0:19-cv-62640-KMW
 3. Don't Look Media LLC v. Fly Victor Limited et al, Case No. 0:19-cv-61555-KMW
 4. Lugassy v. Bank of America , N.A. et al , Case No. 0:19-cv-61765 -KMW
 5. Padilla v. Equifax Information Services , LLC , Case No. 0: 19-cv-63084-KMW
 6. Guidecraft, Inc. v. OJCommerce, LLC et al , Case No. 0:19-cv-62344-KMW
 7. Ofra Cosmetics, LLC v. Hartford Fire Insurance Co, Case No. 0: 19-cv-62406-KMW
 8. Thompson v. Broward County, Case No. 19-cv-63150-KMW
 9. Rogers et al v. USAA Casualty Insurance Company, Case No. 19-cv-62644-KMW
 10. Teo v. Attorney General of the United States, et al. Case No. 19-cv-63042-KMW
 11 . Turizo v. GS Bayview, LLC , Case No. 19-cv-63012-KMW
 12. Sopourn et al., v. USAA Casualty Insurance Company, Case No. 19-cv-63131
 13. Southam v. Red Wing Shoe Company, Inc., Case No. 20-cv-60030
 14. Noel-Jeune, et al. v. SN Servicing Corp. , Case No. 19-CV-62110-KMW
 15. Bharose v. Main Street Acquisition Corp., Case No. 19-CV-62982-KMW



                                ORDER OF REASSIGNMENT

        The above-styled cases have been selected by the Clerk of Court utilizing a

 random selection procedure to insure the fair and impartial reassignment of cases from

 the undersigned District Judge to the newly appointed District Judge Raag Singha!.

        Prior to executing this Order, the undersigned has reviewed the files and has ruled

 upon all ripe pending motions that have not been referred to the paired Mag istrate Judge,

 and are fully briefed , in accordance with the policy established by the Judges of the

 Southern District of Florida (See Internal Operating Procedures , Section 2.05 .03 -
Case 0:19-cv-62344-AHS Document 24 Entered on FLSD Docket 01/08/2020 Page 2 of 2




  2.05 .04) . It is hereby ORDERED that the above-styled actions are hereby REASSIGNED
                                                .                     -1~
  to the calendar of the Honorable Raag Smghal as of January _/, 2020 for all further

  proceedings . It is further

           ORDERED that all pleadings hereafter filed shall bear the assigned case number

  followed by the in itials AHS in lieu of the present initials.

           DONE and ORDERED at Miami, Florida , in chambers this~               of January,

  2020 .




                                                                    M. WILLIAMS
                                                                   ATES DISTRICT JUDGE


  cc: All counsel of record/pro se parties
